Citation Nr: 1727042	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  17-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, and if so, whether service connection is warranted for the same.

2.  Entitlement to service connection for frostbite residuals of the nose.

3.  Entitlement to service connection for frostbite residuals of the right hand.

4.  Entitlement to service connection for frostbite residuals of the left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1950 to June 1953, and was awarded the Korean Service Medal and United Nations Medal.  

This case comes before the Board of Veterans' Appeals (the Board) from June 2013 and March 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

In a June 2016 statement, prior to the issuance of the Statement of the Case, the Veteran requested to attend a "face-to-face" hearing in Chicago.  On the Veteran's February 2017 VA Form 9, Substantive Appeal, the Veteran's representative indicated the Veteran was not requesting a hearing, but that the Veteran may return the form and request one.  No further submission from the Veteran was received.  Under these circumstances, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

The issues of entitlement to service connection for a heart disability and frostbite residuals of the nose, right hand, and left hand, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not request reconsideration or otherwise contest the September 1954 Board decision that denied his claim of entitlement to service connection for a heart disability.

2.  The evidence received since the September 1954 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disability.


CONCLUSIONS OF LAW

1.  The September 1954 Board decision that denied the Veteran's claim of entitlement to service connection for a heart disability is final.  38 U.S.C.A. §§ 705, 709 (1952); 38 C.F.R. § 19.5 (1949).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a heart disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As discussed in more detail below, sufficient evidence is of record to grant the petition to reopen the Veteran's claim of entitlement to service connection for a heart disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.


Petition to Reopen

In June 1953 the Veteran filed a claim for service connection for a heart disability.  In a September 1953 rating decision, the RO denied the Veteran's claim.  The Veteran appealed the claim to the Board.  In a September 1954 decision, the Board denied the Veteran's claim, on the grounds that the Veteran's interatrial septal defect was a congenital or developmental abnormality which existed prior to service, that the service treatment records did not show an acute disease or injury of the cardiovascular system during service, and that aggravation was not shown.  After the Veteran was notified of the adverse decision, he did not request reconsideration or otherwise contest the Board decision.  No additional evidence was submitted within a year of the September 1954 Board decision.  Therefore, the Board decision became final based on the evidence of record at the time.  38 U.S.C.A. §§ 705, 709 (1952); 38 C.F.R. § 19.5 (1949).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2016).

In September 2013, the Veteran filed a petition to reopen his claim for a heart disability.  In a March 2014 rating decision, the AOJ reopened the Veteran's claim for a heart disability and denied it on the grounds that there was no link between the Veteran's valvular heart disease and pulmonary artery aneurysm and his military service.  The Veteran perfected a timely appeal.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is non-binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

The evidence of record at the time of the September 1954 Board decision included service treatment records, which noted mild heart disease on his August 1950 entrance examination report and septal defect, atrial, patent on his May 1953 separation examination report.  Since the September 1954 Board decision, the Veteran submitted post-service medical records documenting treatment for various heart conditions.  He was also afforded a VA heart examination in March 2014.

The evidence received since September 1954 is new and material, as it was received by VA after the issuance of the September 1954 Board decision and addresses the existence a nexus link between the Veteran's current disability and his military service.  Thus, reopening of the previously denied claim of entitlement to service connection for a heart disability is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  To that extent only, the appeal is granted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a heart disability is warranted; to this extent only, the appeal is granted.


REMAND

The Veteran contends that his heart conditions and the frostbite residuals of the nose and hands were caused or aggravated by his military service.  

Preliminarily, there appear to be outstanding records.  In September 2013, the Veteran submitted excerpts of VA medical records.  The records show the Veteran was hospitalized at the West Side VA Hospital for a heart condition for 29 days in March and April 1959, and at the VA Hospital in Hines for 8 days in April 1979.  It is unclear whether the excerpts submitted by the Veteran represent the complete records from these instances of treatment.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  On remand, the AOJ should obtain any outstanding VA medical records pertaining to the Veteran's claims.

As any outstanding records may pertain to the Veteran's claims for frostbite residuals of the nose and hands, the Board must wait until receipt of those records before proceeding with those claims.  If additional records are received on remand, the claims file should be forwarded to the February 2017 VA examiner for an addendum opinion.

Secondly, the Veteran was afforded a VA heart examination in March 2014.  The examiner noted diagnoses of valvular heart disease and pulmonary artery aneurysm.  The examiner opined that these conditions were less likely than not related to service.  She reasoned that the Veteran's currently diagnosed conditions were not documented in service, and that the Veteran's service records indicated diagnoses of a mitral valve condition and possible atrial septal defect.  She further noted that the Veteran's pulmonary artery aneurysm began in the 1970s, and his mild tricuspid valve condition (presumably referring to valvular heart disease) was not documented until later.

However, additional medical clarification is required for several reasons.  First, the March 2014 examiner noted that it was unclear whether the mitral valve condition was present prior to service, but did not count it among the Veteran's current diagnoses.  However, a December 2016 echocardiogram indicates the Veteran had mild mitral regurgitation, suggesting the existence of a current heart disability affecting the mitral valve.  Second, the Veteran's service treatment records note that in August 1951, he was given a provisional diagnosis of rheumatic heart disease; however, the significance of this diagnosis was not addressed in the March 2014 examination report.  Third, as there may be outstanding VA medical records pertaining to the Veteran's claimed heart disability, an addendum addressing any newly associated medical evidence will be required.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).

In light of the foregoing, a VA medical opinion should be obtained from an appropriate clinician.

With respect to the requested opinion, the Board stresses that a Veteran is presumed to have been in sound condition upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  "Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The Board further stresses that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Indeed, diseases of hereditary origin may be considered to have been incurred in service if their symptomatology did not manifest itself until after entry on duty.  The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.  Only when the symptomatology and / or the pathology exist can he or she be said to have developed the disease.  At what point the individual begins manifesting symptoms of, or having pathological changes associated with the disease is a factual, not a legal issue.  Even when an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities, including records from any VA medical facilities from 1959 to 2008, as well as those from December 2016 to present.  Note that the Veteran was hospitalized in March and April 1959 and April 1979.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Upon receipt of any additional records, forward the claims file to a cardiologist or other appropriate clinician with relevant expertise.  The clinician is requested to review the claims folder, to include this remand.  Unless the clinician finds that a new examination is required, the Veteran need not be examined.  Based on the review of the Veteran's claims file, the clinician is asked to opine on the following:

a)  Identify any diagnosed heart disability present from September 2013.

b)  State whether each diagnosed heart disability is a congenital / developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875   (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

c)  If it is a congenital / developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional heart disability.  Please provide a complete explanation for the opinion.

d)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease preexisted active service.  Please provide a complete explanation for the opinion.

e)  If the disease clearly and unmistakably preexisted service, is it clear and unmistakable (obvious, manifest, and undebatable) that the disease WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

f) Is it at least as likely as not (a probability of 50 percent or greater) that other current heart disabilities began in or are related to active service.  Please provide a complete explanation for the opinion.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  If treatment records are obtained on remand, forward the claims file to the February 2017 VA examiner for a review and consideration of the additional medical evidence that has been associated with the claims file since the February 2017 examination.  Following such review, the examiner should provide a written addendum indicating the review of such evidence and any revision of the prior opinion that the examiner deems necessary.

4.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


